Title: From George Washington to John Hancock, 9 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June the 9. 1776

I was honoured Yesterday with your favor of the 7th with Its Inclosures. When Doctr Potts arrives I shall order him to Canada or Lake George, as may appear most proper. It is certainly necessary that he or Doctr Stringer shou’d go to the former. The Resolve respecting Genl Wooster’s recall, I will immediately Transmit him, with directions to repair hither without delay.
The situation of our affairs in Canada as reported by the Honble Commissioners is truly alarming, and I am sorry that my opinion of the Ill consequences resulting from the short Inlistment of the Army shoud be but too well confirmed by the experience they have had of the want of discipline & order in our Soldiery there. This Induces me again to wish Congress to determine on a liberal allowance to engage the Troops already in service, to reinlist for a longer period, or during the continuance of the war, nor can I forbear expressing my opinion of

the Propriety of keeping the Military Chest always supplied with money, as evils of the most Interesting nature are often produced for want of a regular payment of Troops. The neglect makes ’em Impatient & uneasey.
I am much surprized at the scarcity of provisions there, particularly of Flour; as from several accounts I had received from thence, I was led to expect that considerable supplies of that article cou’d be procured there. That our misfortunes may not become greater, I have wrote the Commissary to forward more provisions in addition to those already sent. An Adjutant & Quarter master Genl are Indispensibly necessary with Assistants. the money saved the Continent by their nonappointment will be but small and trifling, when put in competition with the loss for want of them. Col. Fleming who acted in the former capacity under Genl Montgomery is now here, but his Indisposition is such as to render him unfit at this time for the post—It is an Important one, and requires vigour and activity to discharge the duties of It—he will be of much service to Col. Reed, the business of whose Office will Increase considerably by the Augmentation of the Army. It will be necessary too that the Commissaries in Canada and the D. Quarter Master Genl shou’d have several Assistants & Clerks—nor do I think a precise number can be fixed on, as a variety of circumstances may and must occur to render the number essential for doing the business in these departmts greater or less at different times. It will be better I apprehend to leave It indefinite and with power to the commanding Officer to allow such as may be wanted. I am still in the dark, how the unfortunate affair ended at the Cedars, or on what Terms the Surrender was made, as the last Letter from the Commissioners has reference to a former, and mentions an Agreement entered into which I have not seen; but I know of It, more than I cou’d wish.
I have received from Providence in consequence of Mr Morris’s order as Chairman of the Secret Committee of Congress, 234 Musquets in part of the 244 directed to be sent—the Inclosed Copy of a Letter from Mr Brown will account for the deficiency.
I shall be much obliged by your ordering a Quantity of Lead & Flints to be immediately forwarded, our demands for both are and will be very pressing. there are also wanted some particular

and necessary Medicines to compleat our Hospital Chests of which I will get Doctr Morgan to furnish Congress with a list, when he writes or waits on them, about some other matters necessary to be fixed in his department.
As General Wooster in all probability will be here in a little time, in compliance wi⟨th⟩ the resolve of Congress and my order transmitted him, I wish to know, what I am to do with him when he come⟨s.⟩
General Schuyler in his Letter of the 31st Ulto of which I transmitted you a Copy yesterday, mentions that Sundry persons had a design to Seize him as a Tory & probably still have, and wishes Congre⟨ss⟩ to give him some public mark of their approbation, If they are convinced of his zeal & attachmt to the cause of his Country. Whether he intended that I shou’d communicate his desire to them or not, I am not certain, but supposing that he did, I must beg leave to request, that you lay the paragraph before them that they may do in the Instance of his requisition whatever they may Judge necessary. I have the honor to be with the greatest respect & esteem Sir your most Obedt Servt

Go: Washington


P.S. If Congress have agreed to the report of the Committee for allowing the Indians 50£ for every prisoner they shall take at Niagara &c., It is material I shoud be Informed of It, this will be a favourable opportunity for ’em to embrace to gain possession of Detroit & the other posts whilst the Enemy are engaged towards Montreal &c.


G. W—n.
